Citation Nr: 1749399	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-34 276A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a headache disorder (claimed as migraine headaches).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S.M. Kreitlow

INTRODUCTION

The Veteran had honorable active military service from March to May of 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In October 2015, the Veteran and his spouse appeared and testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  

Thereafter the Board issued a decision in January 2016 in which it granted service connection for color vision deficiency but denied service connection for any other eye disability the Veteran has, as well as tinnitus and migraine headaches.  The Veteran appealed to the Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Partial Remand (JMPR), in March 2017, the Court vacated that part of the Board's January 2016 decision that denied service connection for migraine headaches.  Otherwise, the Court left alone, as requested by the parties, the remainder of the Board's January 2016 decision.  Consequently, the Board finds that the January 2016 Board decision is final as to all aspects except as to the question of whether the Veteran is entitled to service connection for a headache disorder as set forth in the JMPR.  

The Board acknowledges that, since the January 2016 Board decision, the Veteran has perfected appeals by timely filing VA Form 9s in May 2016, via his attorney, as to the issues of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a pharyngeal tear; entitlement to an initial disability rating in excess of 30 percent for service-connected adjustment disorder with anxiety prior to December 16, 2014, and in excess of 50 percent thereafter; entitlement to a disability rating in excess of 40 percent for neuropathy, right upper extremity; and entitlement to a disability rating in excess of 30 percent for neuropathy, left upper extremity.  In addition, at the same time, the Veteran's attorney filed a Notice of Disagreement as to the issues of entitlement to an initial disability rating in excess of 10 percent for service-connected color vision deficiency; entitlement to an effective date earlier than February 8, 2010 for the grant of service connection for color vision deficiency; entitlement to an earlier effective date for the award of a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities; and entitlement to an earlier effective date for the award of basic eligibility for Dependents Educational Assistance, thereby initiating an appeal as to those issues but the RO has yet to issue a Statement of the Case to the Veteran.  However, after reviewing these issues, the Board declines taking jurisdiction over these issues at this time as it appears that the RO is still working on them (e.g., the RO has not yet certified the perfected appeals to the Board which is an indication those issues are not ready for appellate review).  Consequently, these issues will be the subject of a future decision by the Board if warranted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that remand is warranted to comply with the Court's remand.  In the JMPR, the parties agreed that the Board should have addressed the reasonably raised theory of whether the Veteran's headache disorder is caused by or aggravated by his service-connected adjustment disorder with anxiety.  The parties noted that a June 2012 VA examiner in opined that the Veteran's headaches "may be due to stress and anxiety," and agreed that remand was warranted for the Board to address this theory and what assistance VA is required to provide in developing this theory of entitlement.  As part of this readjudication, the Board was directed to address the arguments contained in the Appellant's brief to the Court.  

The Board notes that, in the brief, the Veteran also raised the issue of whether his headaches were secondary to his service-connected color blindness.  As for the arguments raised regarding secondary service connection based upon the Veteran's service-connected adjustment disorder with anxiety, it was argued that the Board failed to analyze whether the Veteran's headaches arose secondary to his mental disorder based upon the opinion provided by the June 2012 VA examiner.  Furthermore, it was argued that, despite evidence that reasonably raised the issue of secondary service connection, the Board failed to address it and further failed to procure a medical examination to explore the possible connection between the Veteran's claimed headaches condition and his service-connected conditions, which constituted a violation of the duty to assist.  Furthermore, it was argued that the Board erred in neglecting to adjudicate the reasonably raised issue of secondary service connection and, similarly, without a medical examination addressing the extent to which the Veteran's headaches disability was caused or aggravated by his service-connected mental disorder, the Board lacked sufficient information fully and fairly adjudicate the claim.  

In contrast, in August 2017 correspondence to the Board, the Veteran's attorney now argues that the June 2012 VA examiner's opinion provides sufficient nexus evidence to establish service connection for the Veteran's migraine headaches secondary to his service-connected adjustment disorder with anxiety.  

However, as is well-established by the Court, service connection may not be based on speculation or even remote possibility, see Tirpak v.  Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinions, which are speculative, general or inconclusive in nature, cannot support a claim), but rather must provide the necessary degree of medical certainty, see Bloom v. West, 12 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).   Medical opinions based on speculation are entitled to little, if any, probative value.  Hinkle v. Nicholson, 19 Vet. App. 465 (2005).  

In this case, the VA examiner merely stated that the "veteran's [headaches] may be due to stress and anxiety."  (Emphasis added.)  The use of the phrase "may be" is highly speculative as it does not provide any degree of certainty to the opinion provided as the Court has found in the case cited above.  Moreover, the VA examiner gave no explanation for his opinion and there does not appear to be anything else in the examination report to assist in understanding his opinion. Consequently, not only does this opinion not have the required degree of medical certainty required for service connection, but it also lacks probative value because it has no rationale to support the opinion provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.).  

Hence, the Board finds that remand is necessary to obtain a new VA examination to determine the nature and extent of any current headache disorder the Veteran currently has and whether it is secondary to the Veteran's service-connected adjustment disorder with anxiety.  The Board notes a review of the VA treatment records in the claims file from 2013 to 2016 only shows two times when the Veteran was treated for headaches, and once was when his hypertension was uncontrolled, and there is no indication he carries a diagnosis of headaches, migraine or other type.  The last VA examination for headaches was conducted in June 2012 prior to the first VA treatment records in the Veteran's claims file.  

The Board also notes that, at the October 2015 Board hearing, the Veteran testified that he began treating at VA in 2009 or 2010 and, when he did so, the physician he first saw treated him for his headaches.  The VA treatment records in the claims file are clearly not from when the Veteran established care with VA.  Consequently, based on the Veteran's testimony, VA treatment records from prior to March 2013 should be obtained back to when the Veteran first established care with VA to ensure that all available treatment relating to his headache disorder is available.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file his treatment records from the New Orleans, Louisiana, VA Medical Center prior to March 2013 as well as any other outstanding VA treatment records pertaining to headaches, including any relevant VA treatment records from 2016 to the present.  

2.  Thereafter, schedule the Veteran for an appropriate VA examination to evaluate the nature and etiology of his claimed headache disorder.  The claims file should be made available to and reviewed by the examiner in conjunction with the examination.  Any necessary diagnostic tests and/or studies should be conducted.

After rendering all appropriate diagnoses, if any, the examiner should provide the following opinions:

a) Is it at least as likely as not (i.e., at least a 50 percent probability) that the currently diagnosed headache disorder (or any since February 2010) is proximately due to or the result of his service-connected adjustment disorder with anxiety?

b) Is it at least as likely as not (i.e., at least a 50 percent probability) that the currently diagnosed headache disorder (or any headache disorder diagnosed since February 2010) has experienced any increase in severity due to his service-connected adjustment disorder with anxiety?

c) Is it at least as likely as not (i.e., at least a 50 percent probability) that the currently diagnosed headache disorder (or any since February 2010) is proximately due to or the result of his service-connected color blindness?

d) Is it at least as likely as not (i.e., at least a 50 percent probability) that the currently diagnosed headache disorder (or any headache disorder diagnosed since February 2010) has experienced any increase in severity due to his service-connected color blindness?

In rendering the above opinions, please consider and discuss the lay statements by the Veteran and his spouse of onset and continuity of symptoms; the June 2012 VA headaches examination report; the July 2014 and March 2015 VA psychiatric examination reports; and any other pertinent evidence and information used in rendering the opinions given.

The examiner should provide a complete explanation for all opinions.  If the examiner cannot provide an opinion without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Thereafter, readjudicate the Veteran's claim.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




